 



Exhibit 10.2
AEA MEZZANINE FUNDING LLC
AEA MEZZANINE (UNLEVERAGED) FUND LP
200 First Stamford Place
Stamford, CT 06902
Telephone: (203) 564-2660
Fax: (203) 564-2661
February 17, 2007
TB Wood’s Corporation
TB Wood’s Incorporated
Plant Engineering Consultants, LLC
TB Wood’s Enterprises, Inc.
c/o TB Wood’s Corporation
440 North Fifth Avenue
Chambersburg, PA 17201-2869
Attention: William T. Fejes, Jr.
Ladies and Gentlemen:
          Reference is hereby made to the (i) 12% Senior Subordinated Promissory
Note (together with the allonge thereto, dated June 30, 2006, the “Original AEAM
Funding Note”), due October 11, 2012, issued by TB Wood’s Incorporated, Plant
Engineering Consultants, LLC and TB Wood’s Enterprises, Inc. (collectively, the
“Borrowers”) to AEA Mezzanine Funding LLC (“AEAM Funding”) in the principal
amount of $10,185,086.06, (ii) 12% Senior Subordinated Promissory Note (the “New
AEAM Funding Note”), due October 11, 2012, issued by the Borrowers to AEAM
Funding in the principal amount of $1,198,413.94, (iii) Amended and Restated 12%
Senior Subordinated Promissory Note, due October 11, 2012, (the “AEAUMF Note”
and together with the Original AEAM Funding Note and the New AEAM Funding Note,
collectively, the “Notes”) issued by the Borrowers to AEA Mezzanine
(Unleveraged) Fund LP (“AEAUMF”) in the principal amount of $3,616,500,
(iv) Warrant (the “Original AEAMF Warrant”) issued by TB Wood’s Corporation
(“Holdings”) to AEA Mezzanine Fund LP (“AEAMF” and together with AEAM Funding
and AEAUMF, collectively, “AEA”), dated October 27, 2005, initially exercisable
for 118,147 shares of Common Stock, $.01 par value per share of Holdings (the
“Common Stock”), (v) Warrant (the “New AEAMF Warrant”) issued by Holdings to
AEAMF, dated June 30, 2006, initially exercisable for 13,902 shares of Common
Stock, and (vi) Amended and Restated Warrant (the “AEAUMF Warrant” and together
with the Original AEAMF Warrant, and the new AEAMF Warrant, collectively, the
“Warrants”) issued by Holdings to AEAUMF, dated October 27, 2005, and amended
and restated as of June 30, 2006, initially exercisable for 41,951 shares of
Common Stock. All capitalized terms used herein without definition shall have
the meanings assigned to such terms in the Purchase Agreement (as defined in the
Notes).
          Holdings has informed AEA that it has entered into an Agreement and
Plan of Merger, dated as of the date hereof (as in effect on the date hereof,
the “Merger Agreement”), by and among Altra Holdings, Inc., a Delaware
corporation (“Parent”), Forest Acquisition Corporation, a Delaware corporation
and a wholly-owned subsidiary of Parent (“Purchaser”), and Holdings pursuant to
which (i) Purchaser has agreed to commence a tender offer (the “Offer”) to
purchase all of the outstanding shares of Common Stock, and (ii) Purchaser will
be merged with and into

 



--------------------------------------------------------------------------------



 



Holdings with Holdings as the surviving corporation (the “Merger,” and together
with the Offer and the other transactions contemplated by the Merger Agreement,
the “Transactions”).
          Holdings and Borrowers have requested that concurrently with the
acceptance for purchase of shares of Common Stock under the Offer (the “Tender
Acceptance Date”), AEAM Funding and AEAUMF exercise their respective rights
pursuant to Section 3(a) of the Notes to cause the Borrowers to prepay the
outstanding principal amount of the Notes at the Change of Control Redemption
Price (as defined in the Notes), together with all other amounts contemplated by
Section 3(a), all in accordance with the terms of Section 3(a) (such rights, the
“Put Rights”). Subject to the terms and conditions of this letter agreement (the
“Agreement”), each of AEAM Funding and AEAUMF hereby agrees that, on the Tender
Acceptance Date, each shall be deemed to have elected to exercise its Put Rights
under the Note or Notes held by it. The parties acknowledge that the Change of
Control Redemption Price specified in the Notes equals 101% of the outstanding
principal amount of the Notes.
          The foregoing exercise of AEA Funding’s and AEAUMF’s Put Rights shall
not be effective unless and until the following conditions shall have been
satisfied:
          (i) the consummation of the transactions contemplated by the Merger
Agreement substantially on the terms set forth therein no later than June 15,
2007; (ii) simultaneously with the consummation of the Merger, the holders of
the Notes shall have received payment in full of the Change of Control
Redemption Price and all other amounts payable to such holders under Section
3(a) of such Notes; (iii) the Merger Consideration (as defined in the Merger
Agreement) shall be no less than $24.80 per share of Common Stock, and,
simultaneously with consummation of the Merger, the holders of the Warrants
shall have received the cash consideration set forth in Section 2.5 of the
Merger Agreement; (iv) AEA shall have received, in form and substance reasonably
satisfactory to AEA, evidence that the Senior Indebtedness shall have been paid
in full; and (v) Holdings and Borrowers shall have complied with their covenants
and agreements contained herein, and their representations and warranties
contained herein shall be true and correct.
          Holdings and Borrowers acknowledge and agree that (i) as of the date
hereof, after adjustment pursuant to Section 3 of the Warrants for the dividends
paid or to be paid to holders of Common Stock of record on August 4, 2006,
November 10, 2006 and February 23, 2007, the (A) Original AEAMF Warrant is
exercisable for 120,658.01 shares of Common Stock at an exercise price of $5.19
per share, (B) New AEAMF Warrant is exercisable for 14,197.46 shares of Common
Stock at an exercise price of $5.19 per share and (C) AEAUMF Warrant is
exercisable for 42,842.59 shares of Common Stock at an exercise price of $5.19
per share, (ii) the exercise price and the shares issuable under the Warrants
shall be subject to adjustment in accordance with the terms of Section 3 of the
Warrants for all other events contemplated by Section 3 of the Warrants, and
(iii) nothing in this Agreement shall be construed as prohibiting AEA from
exercising any remedies it may have upon the occurrence of a Default or Event of
Default.
          Holdings and Borrowers hereby represent, warrant and covenant (which
representations, warranties and covenants shall survive the execution and
delivery of this Agreement and the payment of the amounts contemplated by this
Agreement) that (a) the execution, delivery and performance by them of this
Agreement and the payment of the amounts contemplated by this Agreement in
respect of the Notes and the Warrants (i) are within their corporate or company
(as applicable) power and authority, (ii) have been duly authorized by all
necessary corporate or company (as applicable) proceedings by Holdings and the
Borrowers, (iii) do not conflict with or

2



--------------------------------------------------------------------------------



 



result in any breach or contravention of any provision of law, statute, rule or
regulation to which any of them is subject or any judgment, order, writ,
injunction, license or permit applicable to any of them, and (iv) do not
conflict with any provision of the corporate charter or by-laws or other
organizational documents of, or any agreement or other instrument binding upon,
any of them, (b) after giving effect to this Letter, no Default or event of
Default exists under the Notes, and (c) Holdings and the Borrowers shall pay all
expenses (including, without limitation, fees, charges and disbursement of
counsel) incurred or to be incurred by the Investors in connection with this
Agreement and the Transactions (whether or not the Transactions close),
including, without limitation, AEA’s review of the Transactions and the
documentation related thereto, and all other expenses owed to AEA.
          THIS AGREEMENT SHALL BE GOVERNED BY, CONSTRUED IN ACCORDANCE WITH, AND
ENFORCED UNDER, THE LAW OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS OR
INSTRUMENTS ENTERED INTO AND PERFORMED ENTIRELY WITHIN SUCH STATE.
          THE PARTIES HERETO HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY
WAIVE ANY RIGHT TO TRIAL BY JURY THEY MAY HAVE IN ANY ACTION OR PROCEEDING, IN
LAW OR IN EQUITY, IN CONNECTION WITH ANY OF THE TRANSACTIONS. HOLDINGS AND
BORROWERS REPRESENT AND WARRANT THAT NO REPRESENTATIVE OR AGENT OF AEA HAS
REPRESENTED EXPRESSLY OR OTHERWISE, THAT AEA WILL NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THIS RIGHT TO JURY TRIAL WAIVER. HOLDINGS AND
BORROWERS ACKNOWLEDGE THAT AEA HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE PROVISIONS OF THIS SECTION.
[REMANDER OF PAGE INTENTIONALLY LEFT BLANK]

3



--------------------------------------------------------------------------------



 



            Very truly yours,

AEA MEZZANINE FUNDING LLC
      By:   /s/ Joseph D. Carrabino, Jr.         Name:   Joseph D. Carrabino,
Jr.        Title:   President     

                                              AEA MEZZANINE (UNLEVERAGED) FUND
LP        
 
                                       
 
  By:   AEA Mezzanine Partners LP,
its General Partner
 
                                       
 
  By:   AEA Mezzanine Management GP LLC,
its General Partner

            By:   /s/ Joseph D. Carrabino, Jr.         Name:   Joseph D.
Carrabino, Jr.        Title:   President   

4



--------------------------------------------------------------------------------



 



         

Agreed and Accepted as of the date first written above:
TB WOOD’S CORPORATION

                By:   /s/ William T. Fejes, Jr.         Name:   William T.
Fejes, Jr.        Title:   President and CEO       

          TB WOOD’S INCORPORATED
    By:   /s/ William T. Fejes, Jr.         Name:   William T. Fejes, Jr.       
Title:   President and CEO       

          PLANT ENGINEERING CONSULTANTS, LLC
    By:   /s/ Joseph C. Horvath         Name:   Joseph C. Horvath       
Title:   Treasurer and Secretary       

          TB WOOD’S ENTERPRISES, INC.
    By:   /s/ Joseph C. Horvath         Name:   Joseph C. Horvath       
Title:   Treasurer and Secretary       

5